          Case 1:18-cv-05939-AJN Document 26 Filed 04/30/20 Page 1 of 8


                                                                                         4/30/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Bruce Newell Townsend,

                         Petitioner,
                                                                      18-cv-5939 (AJN)
                 –v–
                                                                    OPINION & ORDER
  Merrill Lynch, Pierce, Fenner & Smith, Inc.,

                         Respondent.


ALISON J. NATHAN, District Judge:

        Respondent in this arbitration matter seeks attorney’s fees and costs. For the reasons

below, the Court GRANTS this request in part and DENIES it in part. Respondent is awarded

$7431.70 in attorney’s fees and $15.08 in costs, for a total of $7446.78.

   I.   BACKGROUND

        Petitioner Bruce Townsend initiated this case to vacate an arbitration award granted to

Respondent Merrill Lynch in an arbitration conducted by the Financial Industry Regulatory

Authority. Dkt. No. 1. Petitioner principally contended that he had no knowledge of the

arbitration against him due to a failure to serve notice at either his permanent residential address

or his work address until nine days before the arbitration award was issued. Petitioner also

argued that the arbitrator improperly exceeded its authority by awarding attorney’s fees to

Respondent. See Dkt. No. 2.

        On September 19, 2019, the Court denied Petitioner’s motion to vacate the award. Dkt.

No. 24. The Court also held that, pursuant to the parties’ contract, the Respondent was entitled

to reasonable attorney’s fees for this action. Id. at 7–8. The Court then ordered Respondent to

file an accounting of the expenses, costs, and attorney’s fees. The Court further stated that if

                                                  1
           Case 1:18-cv-05939-AJN Document 26 Filed 04/30/20 Page 2 of 8



“Petitioner wishes to file a response, he shall do so within one week of the date of Respondent’s

filing.” Id. at 8.

        On October 2, 2019, Respondent filed an accounting, which detailed the relevant

attorney’s time spent, contained an itemized statement of out-of-pocket costs, and provided

contemporaneous time sheets supporting the time claimed. Dkt. No. 25. Petitioner never filed a

response. The Court now reviews this request.

   II. LEGAL STANDARD

        The Court has broad discretion to determine the amount of fees to be awarded. Vincent v.

Comm’r of Soc. Sec., 651 F.3d 299, 307 (2d Cir. 2011). In Arbor Hill Concerned Citizens

Neighborhood Ass'n. v. Cnty. of Albany, the Second Circuit articulated the method for

calculating reasonable attorney’s fees. 522 F.3d 182 (2d Cir. 2008). Under this approach, the

Court must first set forth a “reasonable hourly rate” for each attorney and staff member, keeping

in mind all case-specific variables. Id. at 190. Second, the Court must determine the number of

hours reasonably expended. Id. Third, the Court must multiply the reasonable hourly rate by the

number of hours reasonably expended to determine the presumptively reasonable fee. See

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); Margolies v. Cnty. of Putnum N.Y., 2011 WL

721698, at *1 (S.D.N.Y. 2011). The product of these two figures is known as the lodestar. See,

e.g., LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 763–64 (2d Cir. 1998). The lodestar

constitutes the “presumptively reasonable fee.” Kreisler v. Second Ave. Diner Corp., 2013 WL

3965247, at *1 (S.D.N.Y. 2013).

        The burden is on the party seeking attorney’s fees to establish entitlement to an award

and to submit sufficient evidence to support the hours worked and the rates claimed. See

Hensley, 461 U.S. at 437. Accordingly, “[t]he applicant should exercise billing judgment with



                                                 2
          Case 1:18-cv-05939-AJN Document 26 Filed 04/30/20 Page 3 of 8



respect to hours worked . . . and should maintain billing time records in a manner that will enable

a reviewing court to identify distinct claims.” Id.

   III. RESPONDENT’S REQUEST IS GRANTED

       Respondent seeks to recover $7,557.70 in fees and $15.08 in costs, totaling $7572.78.

The attorneys propose various hourly rates and represent that they worked 30.6 hours on this

matter. Dkt. No. 25 at 2. The Court first assesses whether the hourly rate and hours worked are

reasonable and then considers whether reductions to the lodestar amount are warranted.

       A.      Hourly Rates

       The Court begins with the attorneys’ hourly rates. To determine the appropriate hourly

rate, the Court considers “what a reasonable, paying client would be willing to pay, given that

such a party wishes to spend the minimum necessary to litigate the case effectively.” Bergerson

v. N.Y. State Office of Mental Health, Cent. N.Y. Psychiatric Ctr., 652 F.3d 277, 289–90 (2d Cir.

2011) (internal quotation marks omitted). In addition, the Second Circuit has adopted a “forum

rule,” requiring the use of “hourly rates employed in the district in which the reviewing court sits

in calculating the presumptively reasonable fee.” Id. at 289 (internal quotation marks omitted).

The Court may also adjust base hourly rates to account for case specific variables such as the

complexity of the issues and the attorneys’ experience. See, e.g., MSC Mediterranean Shipping

Co. Holding S.A. v. Forsyth Kowancki LLC, 2017 WL 1194372, at *3 (S.D.N.Y. Mar. 30, 2017)

(adjusting fees based on case specific matters).

       Respondents seek to recover fees for four attorneys: Sean Duffy, Jason Roberts, Cynthia

Morgan, and Jeff Csercsevits. These attorneys all work for Rubin, Fortunato & Harbison P.C., a

Pennsylvania-based law firm.

       The Court begins with Sean Duffy and Jason Roberts, who are both “shareholders” in the

law firm, the equivalent of a partner. Sean Duffy is a shareholder in the firm and has been
                                                   3
          Case 1:18-cv-05939-AJN Document 26 Filed 04/30/20 Page 4 of 8



practicing law for 22 years. His billing rate for 2018 was $294/hour. Jason Roberts is also a

shareholder and has been practicing for 12 years. His billing rate was $273/hour.

       The Court concludes that these hourly rates are reasonable. See Watkins v. Smith, 2015

WL 476867, at *3 (S.D.N.Y. Feb. 5, 2015) (“In the Southern District of New York, fee rates for

experienced attorneys in small firms generally range from $250 to $450 in civil cases.”). Indeed,

for partners of comparable experience, courts in this District have regularly found hourly rates

even higher than these to be reasonable. See, e.g., Carlton Grp., Ltd. v. Par-La-Ville Hotel &

Residences Ltd., 2016 WL 3659922, at *3 (S.D.N.Y. 2016) (“$450 per hour is reasonable

compensation for experienced partners and senior attorneys practicing in the Southern District of

New York.”) (citations omitted); Tomato Mgmt., Corp. v. CM Produce LLC, 2014 WL 2893368,

at *3 (S.D.N.Y. 2014); Verizon Directories Corp. v. AMCAR Transp. Corp., 2008 WL 4891244,

at *5 (S.D.N.Y. Nov. 12, 2008) (rates of $425 and $525 reasonable for partners with “extensive

experience”); Silberblatt v. Morgan Stanley, 524 F.Supp.2d 425, 434 (S.D.N.Y. 2007)

(reasonable that partner bill at $550 per hour); Sheehan v. Metro. Life Ins. Co., 450 F. Supp. 2d

321, 328 (S.D.N.Y. 2006) (rate of $425 per hour for partner, in breach-of-contract case, was

reasonable); Held & Hines LLP v. Hussain, 2019 WL 5722128, at *4 (S.D.N.Y. 2019) (awarding

$400 to partners), adopted as modified, 2019 WL 4727465 (S.D.N.Y. 2019). Because Duffy and

Roberts’ billing rates are well within this range, they are reasonable.

       The third attorney, Cynthia Morgan, is an associate at the firm. Morgan has practiced

law for 6 years, and her billing rate was $227. The Court concludes that this too is a reasonable

hourly rate, as courts in this District have awarded between $200 to $450 to associates in similar

cases. See, e.g., Travel Leaders Grp., LLC v. Corley, , 2019 WL 6647319, at *16 (S.D.N.Y.

2019); Plus Enters. LLC v. Sun Trading Int'l, LLC, 2017 WL 6492117, at *9 (S.D.N.Y. 2017)



                                                  4
          Case 1:18-cv-05939-AJN Document 26 Filed 04/30/20 Page 5 of 8



(approving $230 and $260 rates for associates in small law firm), adopted by 2017 WL 6496541

(S.D.N.Y. Dec. 15, 2017); Genger v. Genger, 2015 WL 1011718, at *2 (S.D.N.Y. 2015) (“New

York district courts have . . . recently approved rates for law firm associates in the range of $200

to $450 per hour.”); H.B. Auto. Grp., Inc. v. Kia Motors Am., Inc., 2018 WL 4017698, at *8

(S.D.N.Y. July 25, 2018) (recommending an hourly rate of $350 for a mid-level associate, and

collecting cases), report and recommendation adopted, 2018 WL 4007636 (S.D.N.Y. 2018);

Nautilus Neurosciences, Inc. v. Fares, 2014 WL 1492481, at *3 (S.D.N.Y. 2014) (approving a

$337.50 hourly rate as reasonable for a junior associate in an action to enforce a promissory

note); Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund v. B&L Moving & Installation,

Inc., 2017 WL 4277175, at *7 (S.D.N.Y. 2017) (finding a $225 hourly rate reasonable for an

associate with three years’ experience) adopted by 2018 WL 705316 (S.D.N.Y. Feb. 8, 2018).

Given her experience and the complexity of this case, an hourly rate of $225 is appropriate for

Morgan.

       The Court turns last to the hourly rate of the fourth attorney, Jeff Csercsevits. Csercsevits

is reported to have billed .5 hours at a rate of $252. Dkt. No. 26. Respondent’s affidavit in

support of the fee award, however, says nothing about Csercsevits. Its billing records reflect that

he is a shareholder of the firm. Unlike the other attorneys, Respondent provides no information

about Csercsevits’s experience or how long he has practiced law. As discussed, Respondent

bears the burden to show the reasonableness of its request for fees. Yet it has provided little

information for the Court to conduct this inquiry as to Csercsevits. Because the Court cannot

determine the reasonableness of his hourly rate, the Court excludes the half hour billed by

Csercsevits from its award.




                                                 5
           Case 1:18-cv-05939-AJN Document 26 Filed 04/30/20 Page 6 of 8



         B.     The Number of Hours

         The Court turns next to the total number of hours billed. Respondent has submitted time

records with details including dates, description of the services rendered, and hours expended.

Dkt. No. 25. It shows that the three attorneys at issue here (excluding Csercsevits) billed a total

of 30.1 hours in this litigation.

         To determine the reasonable number of hours worked, the Court must strike a balance

“between principles of thoroughness and efficiency.” LCS Grp. LLC v. Shire LLC, 383 F. Supp.

3d 274, 280 (S.D.N.Y. 2019). The Court must examine the amount of time spent on each task

and decide “how much of that time was reasonably expended given the scope and complexity of

the litigation.” Pichardo v. C.R. Bard, Inc., 2015 WL 13784565, at *4 (S.D.N.Y. 2015) (internal

quotation marks omitted). It may rely on “its own familiarity with the case, as well as its

experience with the parties’ evidentiary submissions and arguments.” Kreisler, 2013 WL

3965247, at *3. And the Court may reduce the hours spent on the litigation to exclude excessive,

redundant, or otherwise unnecessary time. Kirsch v. Fleet St., Ltd., 148 F.3d 149, 173 (2d Cir.

1998).

         The total number of hours is appropriate given the history of this litigation. As discussed,

Petitioner in this matter filed a petition to vacate arbitration. Petitioner also filed a memorandum

of law. Dkt. Nos. 1, 2. Respondents opposed the motion by providing an answer to the petition,

a memorandum of law in opposition to the petition, and multiple exhibits detailing the history of

the parties’ dealings and the arbitration. The dispute between the parties raised various

procedural issues, including whether service was proper. Still, Respondents benefited from a

deferential standard of review. Given these factors, approximately 30 hours is a reasonable

amount of time to spend on this litigation. And the three attorneys at issue did not bill for

unnecessary or administrative work. See, e.g., Travel Leaders Grp., LLC v. Corley, 2019 WL
                                                  6
          Case 1:18-cv-05939-AJN Document 26 Filed 04/30/20 Page 7 of 8



6647319, at *16 (S.D.N.Y. 2019) (finding requested hours to be excessive because entries

“reflect[ed] [attorneys performing] administrative work”).

       C.      The Lodestar is Reasonable

       The Court calculates the reasonable hourly rates and number of hours billed as follows:

                           Reasonable Hourly          Reasonable Number
       Attorney                                                                     Total Fee
                                 Rate                      of Hours
      Sean Duffy                    $294                      6.40                   $1881.60
     Jason Roberts                  $273                      3.70                   $1010.10
    Cynthia Morgan                  $227                     20.00                   $4540.00

       The lodestar figure is thus $7,431.70. The Court sees no reason to depart from this

figure. See Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 553 (2010) (noting that “the lodestar

figure includes most, if not all, of relevant factors constituting a ‘reasonable’ attorney’s fee.”)

(internal quotation marks omitted). The Court therefore awards the Respondents $7,431.70 in

attorney’s fees.

       D.      Costs

       The Court may also award “those reasonable out-of-pocket expenses incurred by

attorneys and ordinarily charged to their clients” as a portion of attorney's fees. LeBlanc–

Sternberg v. Fletcher, 143 F.3d 748, 763 (2d Cir. 1998). Again, the party seeking to recover

costs must “adequately document[] and itemize[e] the costs requested.” Pennacchio v. Powers,

2011 WL 2945825, at *2 (E.D.N.Y. July 21, 2011).

       The Respondents seek to recover $15.08 for sending a package to opposing counsel on

November 30, 2018. The Court presumes that Respondent served opposing counsel with its

response to the petition to vacate arbitration, which was filed around that date. This cost is

reasonable. Accordingly, the Court awards Respondents $15.08 in costs.



                                                  7
          Case 1:18-cv-05939-AJN Document 26 Filed 04/30/20 Page 8 of 8



   IV. CONCLUSION

       For the reasons stated above, Respondents’ request for fees and costs is GRANTED in

part and DENIED in part. Respondents are awarded $7431.70 in attorney’s fees and $15.08 in

costs, for a total of $7446.78. The Clerk of Court is respectfully ordered to enter judgment and

close the case.



       SO ORDERED.

Dated: April 30, 2020
       New York, New York


                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge




                                                8
